*624OPINION
By HORNBECK, J.
No cases are cited by either party, but it is the claim of counsel for plaintiff that the action is properly lodged against the defendant company under §11272 GC, that the action was joint and that it was proper to join defendant Tinker with the defendant company.
Sec 11272 GC provides in part:
“An action other than one of those mentioned in the next four preceding sections, against a corporation created under the laws of this state, may be brought * * *. If such corporation is an inusrance company * * * in the county wherein the cause of action or some part thereof arose;”.
The evidence shows that the contract, whereby beneficiary was to be changed in five years, was entered into in Greene County. It also appears that the agent for the company in Greene County was instructed, prior to the issuance of the policy, that at the end of five years the beneficiary was to be changed to the husband of plaintiff if living or if dead to the plaintiff. This was a part of the agreement and understanding to which plaintiff and Tinker were also parties. Pursuant to this agreement the agent did, by letter, notify the company of the agreement. This would permit of a finding that the cause of action was joint. We are of opinion that the defendant company and defendant Tinker, were properly joined in Greene County.
On the claim that the judgment is manifestly against the weight of the evidence we find that the record presents conflict of testmony and claims, but that the determination of the trial judge was well within *625his province and is not manifestly against the weight of the evidence.
The judgment, therefore, will be affirmed.
KUNKLE, PJ, and BARNES, J, concur.